Title: To Thomas Jefferson from James Wilkinson, 17 February 1807
From: Wilkinson, James
To: Jefferson, Thomas


                        
                            Sir
                            
                            New Orleans Feby. 17th. 07
                        
                        I have the Honor to inclose you a duplicate of my Letter of the 13th. Inst., transmitted by the last Mail,
                            and in obedience to your desire, I avail myself of the conveyance by Judge Sprigg, to forward you one of Burr’s original
                            Letters to me, and by the next safe conveyance, I will transmit you a literal Interpretation of it duly attested, which I
                            have not yet taken time to render to my satisfaction, tho you will find a substantial exposition of it, in my Depositions
                            respecting Bollman and Alexander Swartwout.—
                        You have also under cover a correct Interpretation of two Letters, received from the person to whom you make
                            reference, addressed doubtless at Burr’s instance, to work upon my prejudices Hopes, Fears, Interests & Ambition, and
                            written in a Cypher of his own projection (a Key Word), conveyed to me in the Hieroglyphics of Burr—as these Letters go
                            only to prove a knowledge of some undefined impending project, & as the professed design of the writer, has not been
                            carried into Effect, I fear the exposition will produce no important Effect, & it will certainly strengthen the Array of
                            my Enemies; but at the same time they prove He must be an important Evidence, if He can be brought to speak out—of these
                            things you will be the best Judge, & I hold myself ready to accord with your desires—Of this person’s agency, in the
                            Conspiracy of Burr, I know nothing more, than what is explained in those Letters, which contain the first, last & only
                            Hint (even) that He ever offered me on that or any similar Subject—should you deem it politick, the effect of the
                            inclosed Letter may be tried, otherwise let it be destroyed.
                        The flight of Burr, the boldness of his numerous associates in the Mississippi Territory, & the very strong
                            Interests he has Established in that Territory, again involve us here in doubts & fears, as to the speedy termination of
                            his illicit Enterprize—For if (as is beleived by many) he is now concealed near Natchez, and He should on the breaking up
                            of the Ice receive 400 or 500 auxiliaries, It is probable He will make some desperate attempt against the Spaniards,
                            either in West Florida or by Nacogdoches; for unless he can gild his Crimes by some extraordinary stroke of Fortune, He
                            must seek the Grave as his only resort—We have many here who would wish to see Him the Master of the City, but his
                            followers will not support Him, generally, in any attempt directly against the United States, & besides my little force
                            has become too respectable to be approached by any Body of irregulars, without imminent danger.—I have this moment been
                            advised of Judge Sprigg’s determination to postpone his departure, in consequence of which I shall hazard one of Burr’s
                            Letters by the ensuing Mail.
                        Yrujo has just undeceived Folch with respect to Burr’s real designs, & now I shall receive an apology I
                            expect for his late Conduct—with perfect respect & true Attachment 
                  I am Sir Your faithful & obliged
                        
                            Ja: Wilkinson
                            
                        
                    